Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1 - 10 are allowed.
 
The following is an examiner’s statement for reasons for allowance:
Claims 1 - 10 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italic limitation:
	In Claim 1, an access net gateway (AGW) configured to function as an access net common application programming interface (ACAPI) client communicating with an access net common application programming interface (ACAPI) server, wherein the terrestrial trunked radio gateway is configured to work as signaling gateway and allow communication between the VoIP phone and a mobile radio terminal, and wherein the VoIP phone is configured to use a built-in algebraic codebook excited linear prediction (ACELP) codec to convert voice captured into the ACELP formulated data before transferring to tetra gateway, in combination with the other limitations recited as specified in claim 1. 

.

first closest prior art, Thakur et al, US 2016/0323728, teaches an a server for performing a group call and discloses voice coder transcoding is also needed on the LTE to TETRA Gateway 108 which will convert the RTP packets to ACELP audio packets and vice versa. The art also discloses once the communication session is established where a plurality of floor control messages can be exchanged between PS-LTE GCS AS 106b and the TETRA SwMI 110 via the LTE to TETRA Gateway 108, followed by the bearer transfer (mapping the RTP bearer packets to TETRA ACELP coded voice packets.  However, the claimed invention communicating with an access net common application programming interface (ACAPI) server, wherein the terrestrial trunked radio gateway is configured to work as signaling gateway and allow communication between the VoIP phone and a mobile radio terminal, and wherein the VoIP phone is configured to use a built-in algebraic codebook excited linear prediction (ACELP) codec to convert voice captured into the ACELP formulated data before transferring to tetra gateway.  In particular, Thakur fails to disclose or render obvious the above italic limitation. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468